In the Missouri Court of Appeals
                            Eastern District
                                       DIVISION TWO

STEPHEN M. SCHUMERT,                             )         No. ED101787
                                                 )
       Respondent/Cross-Appellant,               )         Appeal from the Circuit Court
                                                 )         of St. Louis County
       vs.                                       )
                                                 )
KRISTI L. DREYER,                                )         Honorable Mary Elizabeth Ott
                                                 )
       Appellant/Cross-Respondent.               )         Filed: February 9, 2016

                                         I. Introduction

       Kristi L. Dreyer (“Wife” or “Mother”) appeals from the trial court’s Second Amended

Judgment/Order and Decree of Dissolution of Marriage (the “Second Amended Judgment”)

between Wife and Stephen M. Schumert’s (“Husband” or “Father”). The trial court awarded

joint legal custody to the parties and sole physical custody of the minor children to Husband;

ordered Wife to pay Husband child support; divided the marital property and set aside the

separate property of the parties; ordered Wife to pay Husband spousal maintenance; and ordered

Wife to pay Guardian ad Litem fees and Husband’s attorneys’ fees. Wife asserts five points of

error on appeal. We affirm in part and reverse and remand in part.

       First, we find that the trial court did not err in the Second Amended Judgment as it relates

to Wife’s claims in Points I, II, IV, and V. An extended opinion on these points would have no

precedential value. We have, however, provided the parties a separate memorandum setting

forth the reasons for our decision. The trial court’s judgment as to these points is affirmed

                                                1
pursuant to Rule 84.16(b).1 Second, we reverse the trial court’s judgment as to Wife’s claim in

Point III and remand to the trial court for recalculation of Form 14 in the Second Amended

Judgment consistent with this opinion.

                                                  II. Background

           Husband and Wife were married in St. Louis, Missouri in June 1996 and separated in

February 2011.          The parties subsequently filed counter-petitions for dissolution and their

proposed parenting plans.            There were two unemancipated children born of the marriage:

M.D.S. (“Daughter”), who was 14 years old at the time of trial; and A.D.S. (“Son”), who was 10

years old at the time of trial. The parties’ oldest child, S.N.D., was 22 years old and emancipated

at the time of trial.

           Wife is a physician employed by the United States Air Force (the “Air Force”), earning

the gross sum of $15,492 per month.                   Although Husband obtained a degree in Business

Administration prior to the marriage, he assumed the role of stay-at-home parent during the

marriage, working outside the home only sporadically for 16 years. At the time of trial, Husband

was earning a gross sum of $2,253 per month.

           When the parties separated, Wife was stationed in Italy. Husband moved, with the two

minor children, from Maniago, Italy to St. Louis County, Missouri. Husband has resided with

the minor children in St. Louis County since the separation. At the time of trial, Wife lived in

Montgomery, Alabama, which was her duty station.

           The case was tried before the court.2 The court appointed a Guardian ad Litem (the

“GAL”) to represent the best interests of the two minor children. Husband, Wife, Daughter, and

Son testified.        On July 17, 2013, the trial court entered its Judgment of Dissolution (the


1
    All rule references are to Missouri Supreme Court Rules (2015) unless otherwise indicated.
2
    The trial was held on November 6, 7, and 16, 2012.

                                                           2
“Judgment”) and findings of fact and conclusions of law. Both parties filed motions to amend

the Judgment. The trial court entered its Amended Judgment of Dissolution on November 9,

2013 (the “Amended Judgment”).                  The parties then filed motions to amend the Amended

Judgment.

           On March 10, 2014, the trial court entered the Second Amended Judgment; awarding

joint legal custody of the minor children to the parties, sole physical custody to Husband, and

visitation rights according to the Parenting Plan attached to the Second Amended Judgment;

ordering Wife to pay Husband $1,707.00 per month for child support of the two minor children;

ordering Wife to pay Husband $1,000.00 per month for modifiable maintenance; dividing the

marital property; setting aside the separate property of Husband and Wife; ordering Wife to pay

$11,907.00 for Husband’s attorneys’ fees; and ordering Wife to pay $2,597.00 for GAL’s fees.

Wife appeals.3 Additional relevant facts will be discussed as necessary to our analysis of the

issues on appeal.

                                             III. Standard of Review

           Our review of a judgment of dissolution is governed by the principles announced in

Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). Kamler v. Kamler, 213 S.W.3d 185,

187 (Mo. App. E.D. 2007). We will affirm the judgment unless it is not supported by substantial

evidence, it is against the weight of the evidence, or it erroneously declares or applies the law.

Kamler, 213 S.W.3d at 187. On appeal, we defer to the trial court’s determinations regarding the

credibility of witnesses and view the evidence and inferences drawn therefrom in the light most

favorable to the judgment. Neal v. Neal, 281 S.W.3d 330, 337 (Mo. App. E.D. 2009).




3
    Husband initially cross-appealed, but subsequently dismissed his appeal.

                                                           3
                                                IV. Discussion

        In Point III, Wife asserts the trial court erred by adopting a Form 14 that is inconsistent

with the findings of the trial court’s own judgment. Wife argues that adopting the Form 14 was

against the manifest weight of the evidence because the Form 14 contained mathematical errors.

We agree.

        Rule 88.01 in conjunction with section 452.340, RSMo (2000),4 directs the trial court to

follow a two-step procedure for determining child support. Woolridge v. Woolridge, 915 S.W.2d
372, 378 (Mo. App. W.D. 1996); Sullins v. Sullins, 417 S.W.3d 878, 881 (Mo. App. E.D. 2014).

“In step one, the trial court is required to determine and find for the record the presumed correct

child support amount pursuant to a correct Form 14 calculation.” Id. at 379. In doing so, the

trial court can either accept one of the party’s Form 14 submitted to the court or perform its own

Form 14 calculation. Sullins, 417 S.W.3d at 881. “The first step is a mathematical calculation,

the mandatory use of which insures that the child support guidelines will be considered in every

case.” Id. (quotations omitted). “In step two, the trial court is required to consider whether to

rebut the presumed correct child support amount, . . . , as being unjust or inappropriate after

consideration of all relevant factors[]” under section 452.340.8 and Rule 88.01. Woolridge, 915
S.W.2d at 378. Although the second step can be performed without a mandatory worksheet or

formula, “the first step of calculating the presumed [child support] amount using Form 14 is

mandatory.” Sullins, 417 S.W.3d at 882. Further, the “formula” to be employed and the factors

to be considered in calculating the presumed correct child support amount in a Form 14 is not

discretionary.5 Thomas v. Moore, 410 S.W.3d 748, 757–58 (Mo. App. W.D. 2013).


4
 All further statutory references are to RSMo 2000 as supplemented, unless otherwise indicated.
5
 However, Rule 88.01 leaves it to the court to determine whether a Form 14 item should be included in a Form 14
calculation under a given factual situation and the correct amount of the item to be included. Thomas v. Moore, 410
S.W.3d 748, 757–58 (Mo. App. W.D. 2013).

                                                         4
        Here, both parties submitted their own proposed Form 14 to the court.6 After considering

the parties’ Form 14, the trial court attached and incorporated by reference a Parenting Plan

along with a Form 14 to the Second Amended Judgment. In the Form 14 calculation, the trial

court made the following findings:

                                                                           Husband           Wife       Combined
1. Monthly gross income                                                     $2,253         $15,492
   1a. Monthly court-ordered maintenance being received                     $1,000
2. Adjustments
   2b. Monthly court-ordered maintenance being paid                                         $1,000
3. Adjusted monthly gross income                                             $2,642        $14,992         $17,634
4. Proportionate share of combined adjusted monthly gross income             15.0%          85.0%
5. Basic child support amount                                                                               $2,276
8. Total combined child support costs                                                                       $2,276
11. Adjustment for a portion of amounts expended during periods of                            $227
overnight visitation or custody
12. Presumed child support amount                                                            $1707

        We find substantial evidence supports the trial court’s findings regarding the parties’

monthly gross income on Line 1. However, the trial court mathematically erred in calculating

the parties’ adjusted monthly gross income on Line 3. As indicated in the comments and

directions to Form 14,7 Husband’s Line 3 should be calculated by adding the court-ordered

maintenance of $1,000, Line 1a, to Husband’s monthly gross income on Line 1. Accordingly,

the amount entered on Line 3 for Husband should have been $3,253. Likewise, Wife’s Line 3

should be calculated by subtracting the court-ordered maintenance of $1,000, Line 2b, from

Wife’s total monthly gross income on Line 1. Accordingly, the amount entered on Line 3 for

Wife should have been $14,492.

        The trial court mathematically erred in arriving at Line 3. Since the amounts on Line 3

are necessary to calculate Line 4 (proportionate share of combined adjusted monthly gross

income) and Line 12 (presumed child support amount), the amounts entered on Line 4 and Line


6
 The parties did not include their proposed Form 14 submitted to the trial court as part of the record on appeal.
7
 Civil Procedure Form No. 14, DIRECTIONS, COMMENTS FOR USE AND EXAMPLES FOR COMPLETION
OF FORM NO. 14.

                                                        5
12 by the trial court are consequently in error. Because the formula in calculating Form 14 is not

discretionary, any error in calculating Line items inevitably results in erroneous presumed child

support amount. See Elliott v. Elliott, 920 S.W.2d 570, 579 (Mo. App. W.D. 1996) (holding the

trial court’s presumed child support amount in its Form 14 was erroneous because it

mathematically erred in calculating parties’ proportionate shares of combined adjusted monthly

gross income). Accordingly, the trial court erred in entering $1,707 as the presumed child

support amount in the Form 14.8

         Pursuant to Rule 84.14,9 this Court could correct the mathematical error in the Form 14

calculation without a remand. See Elliott, 920 S.W.2d at 579 (correcting a mathematical error in

the trial court’s Form 14 calculation without a remand). However, we decline to do so here

because the record is unclear as to whether the trial court rebutted the presumed child support

amount as unjust and inappropriate. The second step of determining child support gives a trial

court discretion to rebut the presumed child support amount in Form 14 as unjust and

inappropriate. Woolridge, 915 S.W.2d at 378. Therefore, we remand to the trial court to

recalculate the Form 14 consistent with this opinion.

                                                 V. Conclusion

         We affirm the trial court’s judgment as to Wife’s claims in Points I, II, IV, and V

pursuant to Rule 84.16(b). We reverse the trial court’s judgment in Point III and remand to the

trial court for recalculation of Form 14 consistent with this opinion.




8
  Wife also asserts the trial court erred by not including an adjustment for the court-ordered monthly maintenance
awarded to Husband. We find no merit to this assertion. The Form 14 calculation clearly shows that the trial court
correctly included the court-ordered maintenance of $1,000 on both Lines 1a and 2b.
9
  Rule 84.14 allows the appellate court to finally dispose of a case unless justice otherwise requires. Accordingly,
we can enter a judgment that should have been entered “in circumstances that indicate there is no further need for
proceedings in the circuit court.” DeBaliviere Place Ass’n v. Veal, 337 S.W.3d 670, 679 (Mo. banc 2011).

                                                          6
                                         _____________________________
                                         Angela T. Quigless, Judge

Philip M. Hess, P.J., and
Gary M. Gaertner, Jr., J., Concurs




                                     7